Citation Nr: 1331688	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include keratoconus. 

2.  Entitlement to service connection for a lower back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from August 1988 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current diagnosis of a lower back disability.  


CONCLUSION OF LAW

A claimed lower back disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran participated in the Benefits Delivery at Discharge (BDD) Program, which was established to help those still on active duty to develop evidence for their VA disability compensation claims prior to separation or retirement from active duty.  As such, the Veteran was provided with correspondence prior to his retirement in August 2008 in connection with his initial claim for benefits filed in May 2008.  This pre-adjudication notice letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how initial disability ratings and effective dates are assigned for all grants of service connection, in compliance with the Court's holding in Dingess.

VA also fulfilled its duty to assist by obtaining the Veteran's service treatment records (STRs).  Also, the Veteran was afforded a VA examination (VAX) in July 2008.  The Board finds the examination adequate for adjudication purposes as the examiner provided sufficient information for the Board to render an informed determination.  Specifically, the examiner noted the Veteran's medical history, conducted a physical examination, and ultimately determined there were no clinical or objective findings that would allow diagnosis of a lower back disability.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection for Lower Back Disability

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2012) and 38 C.F.R. § 3.303(a) (2012) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied.  

Service treatment records indicate that the Veteran was involved in a motor vehicle accident in October 1995.  The Veteran complained of back pain and was diagnosed with a mild thoracic strain.  The Board further notes that the Veteran later reported that he "lifts weights and [does] cardio three times a week."  See January 2008 Report of Medical History.  On his May 2008 retirement examination, the Veteran indicated that he suffered from "intermittent low back pain, [but] no current problem."  The examiner assessed the Veteran's spine as normal, but noted "lumbago" in the summary of defects and diagnoses. 

Moreover, a VA examination of the back in July 2008 resulted in normal findings.  The examiner noted x-rays which revealed normal lumbar spine.  Additionally the physical examination revealed no tenderness to palpation; normal curvature and posture; and no palpable spasms.  The examiner further observed that the Veteran could forward flex to 90 degrees without pain; extend to 30 degrees without pain and flex right and left laterally to 30 degrees without pain.  The examiner further noted no objective evidence of pain; normal strength and range of motion.  She opined that the Veteran had "no clinical or objective findings evident for the diagnosis of low back condition."  See July 2008 VAX.  

The Board acknowledges that the Veteran has complained of pain twice a week that lasts for one hour but does not radiate, see July 2008 VAX, and pain that prevents a full range of motion.  See January 2010 Notice of Disagreement.  The Board further acknowledges the Veteran's complaints of "sharp shooting pain in [his] lower [b]ack that makes it difficult to sit comfortably, bend, lift simple everyday items (i.e., groceries), and stand for extended period of time."  See VA Form 9, April 2010.  

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Here, the Board finds the July 2008 VAX examiner's opinion more probative than the Veteran's statements.  The examiner noted the Veteran's contention that his current back conditions stemmed from his in service motor vehicle accident.  However, after further physical and x-ray examination revealed normal findings, the examiner opined that the Veteran did not have a current disability.  The Board notes that the Veteran is competent to report that he experiences pain and the occurrence of the in service motor vehicle accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  However, the Board finds the examiner's finding of no clinical or objective findings of a low back disorder more probative as the examiner conducted a physical examination, which included x-ray studies, and found no underlying malady or condition.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt standard of proof does not apply.  Service connection is not warranted for a lower back disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lower back disability is denied. 


REMAND

Here, the record reflects that the Veteran had keratoconus and pre-glaucoma during service; but the VA examiner in July 2008 indicated that the Veteran should be referred to ophthalmology with respect to his keratoconus claim.  

The Board acknowledges that the Veteran was scheduled for an eye examination in June 2008 but failed to appear.  The record neither indicates the reason for which he did not appear nor is it indicated that the Veteran was notified of the eye examination.  Thus, the Board finds that he should be afforded another opportunity to appear for an eye examination to assist in his claim.  The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination to ascertain the nature and etiology of a bilateral eye disability, including keratoconus and pre glaucoma open angle with cupping of optic discs.  The claims file must be made available to, and reviewed by the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide a medical opinion as to whether it is as least as likely as not (a probability of 50 percent or greater) that the Veteran has a current eye disability, including bilateral keratoconus and pre-glaucoma open angle with cupping of optic discs, which began in or is related to active service.  If the Veteran currently has pre-glaucoma, the examiner should address whether this is a disability and, if so, the impairment resulting therefrom. 

A complete rationale must be provided for all opinions.

2.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S.S. Toth 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


